Citation Nr: 1808383	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-31 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, a Travel Board hearing was held before the undersigned; a transcript is of record.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes tinnitus resulted from acoustic trauma in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a chronic condition (e.g., tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (declaring that tinnitus is, in the Court's opinion, an "organic disease of the nervous system").

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has tinnitus due to acoustic trauma incurred in-service.  Specifically, he alleges exposure to flight noise in his work as an engineer and due to sleeping below the flight deck.

On August 2010 VA examination, the Veteran noted intermittent bilateral tinnitus over the past five years.  The examiner opined that given the late date of reported onset and characteristic of intermittency, tinnitus was less likely as not due to noise exposure in the military.

In a December 2011 statement, the Veteran reported that within the last couple of years, the ringing in his ears has been constant during most of the day.

In his May 2012 notice of disagreement, the Veteran clarified that he told the VA examiner he experienced tinnitus since being around the aircraft on the flight deck during service, but that it had worsened in the last five years to where he experienced it daily.

During his February 2017 Board hearing, the Veteran testified that he had ringing in his ears during service.  He further testified that he experienced it intermittently since his service.  In this regard, the Board notes that the Veteran is competent to testify as to having tinnitus in service, as it is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for tinnitus.  In summary, the Veteran currently has tinnitus and he had acoustic trauma in service.  As to the remaining element, the evidence is in equipoise as to the etiology of tinnitus.  While the Board acknowledges the October 2010 VA examination notation that tinnitus began five years prior, the Board construes the Veteran's report as indicative of tinnitus that began in service and has continued since.  As such, the Board grants the benefit sought.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


